DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Status

Applicant’s remarks dated 10/14/2022 is acknowledged.
Claim 144 has been newly added.
Claims 1-3, 5-11, 13-14, 17, 20, 22, 24, 34, 39-41, 51, 56, 75, 77, 86, 91-94, 100-101, 105, 112, 115-117, 120, 132, 137, 139 and 143-144 are pending and under examination.

Priority
	This application claims priority from U.S. provisional application 62669183, filed 5/9/2018, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted on 10/14/2022 has been acknowledged and considered. A signed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 144 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 144 is broadly drawn to an antibody drug conjugate, wherein the antibody binds to CD19, wherein the antibody comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody; and further wherein the CDR sequences have at least 80% homology to the recited amino acid sequences.
	The specification discloses monoclonal antibodies 5F5, 7F11, 9G8, F6, 7F1, and 10D8 in Tables 1 and 2.  The specification does not disclose any isolated monoclonal antibodies with 6 CDRs not from a single parental antibody.  The specification does not disclose any antibodies comprising CDR sequences which has at least 80% homology to 5F5, 7F11, 9G8, F6, 7F1, and 10D8 in Tables 1 and 2. Thus, the written description is not commensurate in scope with the claims which read on a genus of antibodies that comprise less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody. There is a lack of a written description regarding antibodies that can comprise different CDRs from different parental antibodies, such that the resulting antibody comprising an amino acid sequence which comprises of different CDRs from different parental antibodies still has the claimed function (i.e. bind to CD19). 
	There is a lack of a written description regarding which amino acids within the anti CD19 antibody can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting bispecific antigen-binding construct still would have the claimed function (i.e. bind to CD19).
	The specification does not describe an actual reduction to practice of an anti CD19 antibody comprising CDRs, wherein the CDRs respectively comprise an amino acid sequence which has at least 80% homology to the CDRs of 5F5, 7F11, 9G8, F6, 7F1, and 10D8 in Tables 1 and 2.
Although the specification discloses monoclonal antibodies in Tables 1-2 which bind to CD19, the specification does not describe an actual monoclonal antibody that comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody that binds to CD19. The genus of antibodies encompassed in the instant claims is far broader than just these disclosed antibodies. 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018, of record), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific humanized antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody.  One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to the monoclonal antibodies listed in Figures 18-20, to antibodies that are characterized by comprise different CDRs from different parental antibodies, such that the resulting antibody comprising an amino acid sequence which comprises of different CDRs from different parental antibodies still has the claimed function (i.e. bind to CD19).  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of monoclonal antibodies 5F5, 7F11, 9G8, F6, 7F1, and 10D8 in Tables 1-2.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed.  Further, the specification also fails to describe a representative number of members of the claimed genus.  Edwards (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118, of record) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited 6 antibodies cannot be considered representative of the genus.
Additionally, although the specification discloses anti CD19 antibodies 5F5, 7F11, 9G8, F6, 7F1, and 10D8 in Tables 1-2, wherein all 6 CDRs of the anti CD19 antibodies are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the anti CD19 antibodies are characterized by comprising CDRs which have at least 80% homology to CDRs of the anti CD19 antibodies 5F5, 7F11, 9G8, F6, 7F1, and 10D8 in Tables 1-2, wherein the 20% of changes can be in the 6 CDR regions of these anti CD19 antibodies.
That is, the specification provides neither a representative number of the encompassed antibodies, nor does it provide a descriptive of structural features that are common to the encompassed antibodies.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure of monoclonal antibodies in Figures 18-20 is insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies which have the claimed functions and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore, only monoclonal antibodies comprising all 6 CDRs from a single parental antibody species disclosed (e.g. 5F5, 7F11, 9G8, F6, 7F1, 10D8), but not the full breadth of the claims meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 5, 6-11, 13-14, 17, 20, 22, 24, 40-41, 51, 56, 75, 77, 86, 115, 116, 137, 139 and 144  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 143-152 of copending Application No. 17/946,782 (reference application) further in view of US20170088614A1, published 3/30/2017. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending application claims an antibody or antigen-binding fragment thereof that binds CD19, wherein the antibody or antigen binding thereof comprises a variable heavy chain complimentary determining region 1 (CDRH1), a variable heavy chain complimentary determining region 2 (CDRH2), a variable heavy chain complimentary determining region 3 (CDRH3), a variable light chain complimentary determining region 1 (CDRL1), a variable light chain complimentary determining region 2 (CDRL2), and a variable light chain complimentary determining region 3 (CDRL3); wherein, CDRH1 comprises an amino acid sequence of SEQ ID NO: 23 or 29; CDRH2 comprises an amino acid sequence of SEQ ID NO: 24 or 30; CDRH3 comprises an amino acid sequence of SEQ ID NO: 25, 26, 27, 28, or 31; CDRL 1 comprises an amino acid sequence of SEQ ID NO: 32, 37, 41, or 44, CDRL 2 comprises an amino acid sequence of SEQ ID NO: 33, 38, 42, or 45; CDRL 3 comprises an amino acid sequence of SEQ ID NO: 34, 35, 36, 40, 43, or 46. The recited SEQ ID NOs in the copending application are identical to the SEQ ID NOs in the instant application.
	The copending application claims the antibody further comprises a combination of a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 2, 6, 12, 16, or 20, and a variable light chain comprising the amino acid sequence of SEQ ID NO: 4, 8, 10, 14, 18, or 22. The recited SEQ ID NOs in the copending application are identical to the SEQ ID NOs in the instant application.
	The copending application claims the antibody further comprises a combination of a variable heavy chain sequence and a variable light chain sequence selected from: (a) a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 2 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 4; (b) a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 6, and a variable light chain comprising the amino acid sequence of SEQ ID NO: 8; (c) a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 6 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 10; (d) a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 12 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 14; (e) a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 16 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 18; and (f) a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 20 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 22.
	The copending application claims the anti- CD19 antibody is 5F5, 7F11, 9G8, F6, 7F1 or 10D8.
	The copending application claims the CD19 is human CD19.
	The copending application claims the antibody is a monoclonal antibody, a domain antibody (dAb), a single chain antibody (scAb), a Fab fragment, a F(ab')2 fragment, a single chain variable fragment (scFv), a scFv-Fc fragment, a single domain heavy chain antibody, a single domain light chain antibody, a variant antibody, a multimeric antibody, or a bispecific antibody.
	The copending application claims the antibody is a rabbit, mouse, chimeric, humanized or fully human monoclonal antibody.
	The copending application claims the antibody is an IgG isotype.
	The copending application claims the antibody is an IgG1 isotype.
	The copending application claims the antibody is conjugated to one or more chemical moieties, each comprising one or more active agents and a linker, wherein the linker links the antibody to the active agent(s).
	The copending application does not teach the antibody is part of an ADC comprising structures in the formulas recited in the instant claims.
	This deficiency is made up for by US 2017/0088614 A1.
US 2017/0088614 A1 discloses:

    PNG
    media_image1.png
    710
    311
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    270
    290
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    137
    302
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    81
    312
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    284
    316
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    340
    290
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    277
    554
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    59
    306
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    167
    302
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    71
    313
    media_image10.png
    Greyscale

	It would have been obvious to one of ordinary skill in the arts to have modified the specific anti-CD19 antibody of the copending application to be the anti-CD19 antibody of the ADC as taught by US 2017/0088614 A1. One of ordinary skill in the arts would have been motivated to use the anti-CD19 antibody in art-known anti CD19 ADC to yield the predictable result of treating cancer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 34, 39, 91-94, 100-101, 105, 112, 117, 120, 132, and 143 are allowable.
Claim 1-3, 5-11, 13-14, 17, 20, 22, 24, 40-41, 51, 56, 75, 77, 86, 115, 116, 137, 139 and 144 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643 

/HONG SANG/Primary Examiner, Art Unit 1643